Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9-11, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. [US PG PUB 2004089913 A1] (hereinafter Yano).

Regarding claim 1, Yano teaches, 
a memory fabrication method (Figs. 13-15), comprising: 
forming a plurality of gate electrode lines (TG1-TG4, Figs. 13-15, Para. 115-116) to respectively form a plurality of gates (wherein the gate comprises gate electrodes 14a and 14b forming word line WL over a polysilicon layer, Fig. 2, Para. 58 and 60) of a plurality of data storage cells (Para. 60), wherein the plurality of data storage cells are arranged in an array (Para. 27); and 
forming a plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116; see also low-resistive, metal interconnection line [conductive line] 36, Fig. Fig. 7, Para. 86), wherein each of the plurality of conductive lines is coupled to two of the plurality of gate electrode lines (gate electrode lines TG1-TG4 and second metal interconnection lines MTS, Fig. 13, Para. 116), and each of the plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116) at least partially overlaps the two gate electrode lines of the plurality of gate electrode lines (wherein interconnection lines MTS and TG in each word line WL overlap, Figs. 13-15, Para. 116-117; see also wherein WL is on gate electrode TG and metal interconnection line MTS, Para. 60).

Regarding claim 6, Yano teaches, 
the memory fabrication method of claim 1, wherein the plurality of conductive lines (WL1-WL8, Figs. 13-15, Para. 115-116) are respectively word lines (wherein word lines WL1-WL8 comprise memory cell gate electrodes TG, second metal interconnection lines MTS, and shifting interconnection lines MTF, Fig. 13-15, Para. 115; see also wherein WL comprises a low-resistive, metal interconnection line [conductive line] 36, Fig. Fig. 7, Para. 86), and the plurality of conductive lines are parallel to the plurality of gate electrode lines (TG1-TG4, Figs. 13-15, Para. 115-116).

Regarding claim 9, Yano teaches, 
the memory fabrication method of claim 1, wherein each of the plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116) completely overlaps two of the plurality of gate electrode lines (wherein MTF may completely cross over multiple gate electrode lines TG1-TG4 and second metal interconnection lines MTS, Fig. 13, Para. 116).

Regarding claim 10, Yano teaches, 
the memory fabrication method of claim 1, wherein the plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116) comprise a plurality of first conductive lines (metal interconnection lines MTF, Fig. 15, Para. 126; see also Fig. 13, Para. 117) and a plurality of second conductive lines (metal interconnection line MTS, Fig. 15, Para. 126; see also Fig. 13, Para. 116), the plurality of first conductive lines are perpendicular to the plurality of second conductive lines (Fig. 13-15), one of the plurality of first conductive lines overlapping one of the plurality of second conductive lines (wherein MTFs connect gate electrode lines TGs to WL5-WL8 and MTSs connect through-holes 40 to WL1-WL4, Fig. 15, Para. 126; see similar arrangements in Figs. 13 and 14) are staggered and non-aligned with another of the plurality of first conductive lines overlapping another of the plurality of second conductive lines (Fig. 15).

Regarding claim 11, Yano teaches, 
a memory (Figs. 13-15), comprising: 
a plurality of data storage cells (Para. 60), arranged in an array (Para. 27), wherein a plurality of gates of the plurality of data storage cells respectively constitute a plurality of gate electrode lines (TG1-TG4, Figs. 13-15, Para. 115-116); and 
a plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116; see also low-resistive, metal interconnection line [conductive line] 36, Fig. Fig. 7, Para. 86), wherein each of the plurality of conductive lines is coupled to two of the plurality of gate electrode lines (gate electrode lines TG1-TG4 and second metal interconnection lines MTS, Fig. 13, Para. 116), and each of the plurality of conductive lines at least partially overlaps the two gate electrode lines of the plurality of gate electrode lines (wherein interconnection lines MTS and TG in each word line WL overlap, Figs. 13-15, Para. 116-117; see also wherein WL is on gate electrode TG and metal interconnection line MTS, Para. 60).

Regarding claim 16, Yano teaches, 
the memory of claim 11, wherein the plurality of conductive lines (WL1-WL8, Figs. 13-15, Para. 115-116) are respectively word lines (wherein word lines WL1-WL8 comprise memory cell gate electrodes TG, second metal interconnection lines MTS, and shifting interconnection lines MTF, Fig. 13-15, Para. 115; see also wherein WL comprises a low-resistive, metal interconnection line [conductive line] 36, Fig. Fig. 7, Para. 86), and the plurality of conductive lines are parallel to the plurality of gate electrode lines (TG1-TG4, Figs. 13-15, Para. 115-116).

Regarding claim 19, Yano teaches, 
the memory of claim 11, wherein each of the plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116) completely overlaps two of the plurality of gate electrode lines (wherein MTF may completely cross over multiple gate electrode lines TG1-TG4 and second metal interconnection lines MTS, Fig. 13, Para. 116).

Regarding claim 20, Yano teaches, 

the memory of claim 11, wherein the plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116) comprise a plurality of first conductive lines (metal interconnection lines MTF, Fig. 15, Para. 126; see also Fig. 13, Para. 117) and a plurality of second conductive lines (metal interconnection line MTS, Fig. 15, Para. 126; see also Fig. 13, Para. 116), the plurality of first conductive lines are perpendicular to the plurality of second conductive lines (Fig. 13-15), one of the plurality of first conductive lines overlapping one of the plurality of second conductive lines (wherein MTFs connect gate electrode lines TGs to WL5-WL8 and MTSs connect through-holes 40 to WL1-WL4, Fig. 15, Para. 126; see similar arrangements in Figs. 13 and 14) are staggered and non-aligned with another of the plurality of first conductive lines overlapping another of the plurality of second conductive lines (Fig. 15).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yano and further in view of Liu [US PG PUB 20110110148 A1] (hereinafter Liu).

Regarding claim 4, Yano teaches,
the memory fabrication method of claim 1, wherein each of the plurality of conductive lines (WL1-WL8, Figs. 13-15, Para. 115-116) is electrically connected to and contacts one of the plurality of gate electrode lines (gate electrode lines TG1-TG4 and second metal interconnection lines MTS, Fig. 13, Para. 116; [i.e. wherein MTS of WL7 connects to TG3 and TG of WL7 connects to MTS of WL3, Fig. 13; see similar arrangements in Figs. 14 and 15).
The invention of Yano does not specifically teach,
wherein each of the plurality of conductive lines is electrically connected to and contacts two of the plurality of gate electrode lines.
However, it is noted that Yano does mention,
wherein MTS of WL7 connects to TG3, and TG of WL7 connects to MTS of WL3, Fig. 13.
Referring to the invention of Liu, Liu teaches,
the memory fabrication method of claim 1, wherein each of the plurality of conductive lines (comprising 108a, 108b, 110a, 110b, and 114 in series, which form memory nodes 206a-206p, Fig. 6) is electrically connected to and contacts two of the plurality of gate electrode lines (wherein pairs of 204a-204h are in contact with one conductive line each , Fig. 6, Para. 43; [i.e. wherein 204a and 204b are coupled to 206a], Fig. 6, Para. 45).
In view of such teachings of Yano and Liu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form each conductive line in contact with two gate electrode lines to establish the proper intended electrical function of the memory gate device and/or to connect multiple memory devices throughout the structure (see MPEP § 2144.07). 

Regarding claim 14, Yano teaches,
the memory of claim 11, wherein each of the plurality of conductive lines (WL1-WL8 [comprising MTS, TG, and MTF], Figs. 13-15, Para. 115-116) is electrically connected to and contacts one of the plurality of gate electrode lines (gate electrode lines TG1-TG4 and second metal interconnection lines MTS, Fig. 13, Para. 116; [i.e. wherein MTS of WL7 connects to TG3 and TG of WL7 connects to MTS of WL3, Fig. 13).
The invention of Yano does not specifically teach,
wherein each of the plurality of conductive lines is electrically connected to and contacts two of the plurality of gate electrode lines.
However, it is noted that Yano does mention,
wherein MTS of WL7 connects to TG3, and TG of WL7 connects to MTS of WL3, Fig. 13. 
Referring to the invention of Liu, Liu teaches,
the memory of claim 11, wherein each of the plurality of conductive lines (comprising 108a, 108b, 110a, 110b, and 114 in series, which form memory nodes 206a-206p, Fig. 6) is electrically connected to and contacts two of the plurality of gate electrode lines (wherein pairs of 204a-204h are in contact with one conductive line each , Fig. 6, Para. 43; [i.e. wherein 204a and 204b are coupled to 206a], Fig. 6, Para. 45).
In view of such teachings of Yano and Liu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form each conductive line in contact with two gate electrode lines to establish the proper intended electrical function of the memory gate device and/or to connect multiple memory devices throughout the structure (see MPEP § 2144.07). 

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yano and further in view of Kamigaki et al. [US 2003/0155607 A1] (hereinafter Kamigaki-607).

Regarding claim 5, Yano does not specifically teach,
wherein a first thickness of each of the plurality of gate electrode lines is 0.5 to 2 times as large as a second thickness of each of the plurality of conductive line, a first width of each of the plurality of gate electrode lines is 0.5 to 1 times a second width of each of the plurality of conductive lines, and the first width of each of the plurality of gate electrode lines is 0.1 to 0.2 times as large as a length of each of the plurality of conductive lines.
However, it is noted that Yano does mention,
wherein word lines are associated with shifting interconnection lines MTF of a common length and further considerations of signal propagation with respect to interconnection line lengths (Para. 96-97).
Referring to Kamigaki-607, Kamigaki-607 teaches,
the memory fabrication method of claim 1, wherein a first thickness (wherein the thickness/depth is from the upper surface to the bottom surface of 6-1/6-2, Fig. 1) of each of the plurality of gate electrode lines (6-1/6-2, Fig. 1, Para. 136-137; see also ) is 0.5 to 2 times as large as a second thickness (wherein the thickness/depth is from the upper surface to the bottom surface 5, Fig. 1) of each of the plurality of conductive lines (5, Fig. 1, Para. 136), a first width (F [corresponding to 6-1/6-2, Fig. 43; see also Fig. 16) of each of the plurality of gate electrode lines (6-1/6-2, Fig. 16, Para. 143) is 0.5 to 1 times a second width (F [corresponding to 5], Fig. 43; see also Fig. 16) of each of the plurality of conductive lines (5, Fig. 43, wherein gate electrode line has width of F/2 with respect to conductive line width of F; see also Fig. 16, Para. 146, wherein gate electrode lines and conductive lines have a thickness of at least F = F, Fig. 16), and the first width of each of the plurality of gate electrode lines is 0.1 to 0.2 times as large as a length of each of the plurality of conductive lines (gate electrode lines having a width of F/2 compared to conductive line widths of 3F which is within 0.1 to 0.2 times said length, Fig. 43).
In view of such teachings of Yano and Kamigaki-607, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize said dimensions for conductive and gate lines to control electrical parameters such as reducing electrical resistance and/or minimizing voltage drop across lines (see MPEP § 2144.07).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The prior art directly teaches ranges falling within claimed ranges, thus suitable for the intended proper functioning of the device and method (In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997]; see MPEP § 2144.05).

Regarding claim 8, Yano does not specifically teach,
wherein a first thickness of each of the plurality of gate electrode lines is 0.1 to 0.5 as large as a second thickness of each of the plurality of conductive lines, and a first width of each of the plurality of gate electrode lines is 0.2 to 0.5 times as large as a second width of each of the plurality of conductive lines.
Referring to Kamigaki-607, Kamigaki-607 teaches,
wherein a first thickness of each of the plurality of gate electrode lines (6-1/6-2, Fig. 1) is 0.1 to 0.5 as large as a second thickness of each of the plurality of conductive lines (wherein portions of conductive line 5 extend downward to a thickness which is at least more than twice that of the thickness of gate electrode lines 6-1 and 6-2 each, Fig. 1), and a first width of each of the plurality of gate electrode lines (6-1/6-2, Figs. 41-43, Para. 175) is 0.2 to 0.5 times as large as a second width of each of the plurality of conductive lines (wherein width F/2 for 6-1 and 6-2 each is half of width F for 5, Fig. 43, Para. 175).
In view of such teachings of Yano and Kamigaki-607, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form gate electrode lines and conductive lines within the above claimed ranges or similar to improve the power efficiency of the device (i.e. reducing resistance and loading across the line to reduce voltage required for proper device read/write functioning).  Furthermore, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" as it would have been obvious to try structural arrangement of the claimed dimensions for wiring to optimize the electrical performance of the claimed device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997), MPEP § 2144.05). 

Regarding claim 15, Yano does not specifically teach, 
wherein a first thickness of each of the plurality of gate electrode lines is 0.5 to 2 times as large as a second thickness of each of the plurality of conductive lines, a first width of each of the plurality of gate electrode lines is 0.5 to 1 times a second width of each of the plurality of conductive lines, and the first width of each of the plurality of gate electrode lines is 0.1 to 0.2 times as large as a length of each of the plurality of conductive lines.
However, it is noted that Yano does mention,
wherein word lines are associated with shifting interconnection lines MTF of a common length and further considerations of signal propagation with respect to interconnection line lengths (Para. 96-97).
Referring to Kamigaki-607, Kamigaki-607 teaches,
the memory of claim 11, wherein a first thickness (wherein the thickness/depth is from the upper surface to the bottom surface of 6-1/6-2, Fig. 1) of each of the plurality of gate electrode lines (6-1/6-2, Fig. 1, Para. 136-137) is 0.5 to 2 times as large as a second thickness (wherein the thickness/depth is from the upper surface to the bottom surface 5, Fig. 1) of each of the plurality of conductive lines (5, Fig. 1, Para. 136), a first width (F [corresponding to 6-1/6-2, Fig. 43; see also Fig. 16) of each of the plurality of gate electrode lines (6-1/6-2, Fig. 16, Para. 143) is 0.5 to 1 times a second width (F [corresponding to 5], Fig. 43; see also Fig. 16) of each of the plurality of conductive lines (5, Fig. 43, wherein gate electrode line has width of F/2 with respect to conductive line width of F; see also Fig. 16, Para. 146, wherein gate electrode lines and conductive lines have a thickness of at least F = F, Fig. 16), and the first width of each of the plurality of gate electrode lines is 0.1 to 0.2 times as large as a length of each of the plurality of conductive lines (gate electrode lines having a width of F/2 compared to conductive line widths of 3F which is within 0.1 to 0.2 times said length, Fig. 43).
In view of such teachings of Yano and Kamigaki-607, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize said dimensions for conductive and gate lines to control electrical parameters such as reducing electrical resistance and/or minimizing voltage drop across lines (see MPEP § 2144.07).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The prior art directly teaches ranges falling within claimed ranges, thus suitable for the intended proper functioning of the device and method (In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997]; see MPEP § 2144.05).

Regarding claim 18, Yano does not specifically teach, 
wherein a first thickness of each of the plurality of gate electrode lines is 0.1 to 0.5 as large as a second thickness of each of the plurality of conductive lines, and a first width of each of the plurality of gate electrode lines is 0.2 to 0.5 times as large as a second width of each of the plurality of conductive lines.
Referring to Kamigaki, Kamigaki teaches,
wherein a first thickness of each of the plurality of gate electrode lines (6-1/6-2, Fig. 1) is 0.1 to 0.5 as large as a second thickness of each of the plurality of conductive lines (wherein portions of conductive line 5 extend downward to a thickness which is at least more than twice that of the thickness of gate electrode lines 6-1 and 6-2 each, Fig. 1), and a first width of each of the plurality of gate electrode lines (6-1/6-2, Figs. 41-43, Para. 175) is 0.2 to 0.5 times as large as a second width of each of the plurality of conductive lines (wherein width F/2 for 6-1 and 6-2 each is half of width F for 5, Fig. 43, Para. 175).
In view of such teachings of Yano and Kamigaki, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form gate electrode lines and conductive lines within the above claimed ranges or similar to improve the power efficiency of the device (i.e. reducing resistance and loading across the line to reduce voltage required for proper device read/write functioning).  Furthermore, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" as it would have been obvious to try structural arrangement of the claimed dimensions for wiring to optimize the electrical performance of the claimed device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997), MPEP § 2144.05). 

Allowable Subject Matter

Claims 2-3, 7, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 2, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the plurality of bit lines are parallel to the plurality of conductive lines, and at least four adjacent ones of the plurality of bit lines are located between two adjacent and aligned ones of the plurality of conductive lines,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 3, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “forming a plurality of source lines, wherein the plurality of source lines are parallel to the plurality of conductive lines,” in combination with the rest of claim limitations as claimed and defined by the Applicant.


Regarding dependent Claim 7, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a gap width between two adjacent ones of the plurality of gate electrode lines is less than or equal to a second width of each of the plurality of conductive lines,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 12, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the plurality of bit lines are aligned with the plurality of conductive lines, and at least four adjacent ones of the plurality of bit lines are located between two adjacent and aligned ones of the plurality of conductive lines,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 13 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “forming a plurality of source lines, wherein the plurality of source lines are parallel to the plurality of conductive lines,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 17 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a gap width between two adjacent ones of the plurality of gate electrode lines is less than or equal to a second width of each of the plurality of conductive lines,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Deguchi et al.		[US 20200202956 A1]
Inaba			[US 2011/0069534 A1]
Kamigaki et al.		[US 2005/0219900 A1]
Lee et al.		[US 2009/0212340 A1]
Nii			[US 2006/0289945 A1]
Park			[US 2021/0036056 A1]
Willer			[US 2006/0228859 A1]
Zhang et al.		[US 2020/0411553 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819